EXHIBIT 10.1

FRAMEWORK AGREEMENT

for Potential Restart of the mPower Development Program

This Framework Agreement is entered into by and among BWXT Modular Reactors, LLC
(“BMR”) and BWX Technologies, Inc. (“BWXTI”) (BMR and BWXTI collectively “BWXT”)
and BDC NexGen Power LLC (“BNGP”) and Bechtel Power Corporation (“BPC”) (BNGP
and BPC collectively “Bechtel”) (BMR and BNGP collectively the “Members”) (all
four entities collectively the “parties” and individually a “party”). The
effective date of this Framework Agreement is defined in Section 4.c.i. below.

 

1. BASIC TENETS

BWXT and Bechtel are entering into this Framework Agreement to implement the
following basic tenets:

 

  a. Bechtel will attempt to secure third-party funding to complete development
of the mPower Plant design sufficient to achieve design certification (“DC”) by
the U.S. Nuclear Regulatory Commission (“NRC”).

 

  b. If Bechtel determines that adequate third-party funding may be available,
the parties will negotiate new and amended agreements among the parties and
funding participants to provide for a restructuring and restart of the mPower
Plant development effort, with Bechtel taking over management of the Program
from BWXT.

 

  c. Bechtel will have the right to determine in its sole discretion whether or
not the Program should be restarted.

 

  d. If the Program is restarted, BWXT will contribute $60 million of design
services on an in-kind basis.

 

  e. If after 12 months Bechtel determines that the Program will not be
restarted, BWXT will pay Bechtel $30 million to settle all claims, disputes or
issues under the Generation mPower LLC (“GmP”) Limited Liability Company
Agreement (the “Operating Agreement”) and related ancillary agreements.

 

2. SEARCH FOR FUNDING TO COMPLETE DEVELOPMENT

 

  a. Fundraising Activities and Fundraising Period. Bechtel will undertake such
actions as Bechtel in good faith deems in its sole discretion to be appropriate
to attempt to secure funding from governmental and private sources to take the
mPower Plant development through DC (the “Fundraising Activities). Such
Fundraising Activities as Bechtel decides to undertake will be carried out
during a period of twelve (12) months following the Effective Date, except as
that period may be extended by mutual agreement of BWXTI and BPC (the
“Fundraising Period”).



--------------------------------------------------------------------------------

  i. It is contemplated that the Fundraising Activities will include approaches
to (i) the U.S. Department of Energy (“DOE”); (ii) a potential private sector
development partner; (iii) the Tennessee Valley Authority (“TVA”); (iv) nuclear
owner/operators other than TVA; and (v) the U.K. Government.

 

  ii. For each of the above-listed potential participants in a restarted
Program, Bechtel will prepare an engagement plan outlining what Bechtel intends
to do. Bechtel will review each engagement plan with BWXT for BWXT input, and
will modify the engagement plan as Bechtel deems appropriate based on BWXT’s
input.

 

  iii. Bechtel will include BWXT representatives in Fundraising Activities as
Bechtel deems desirable.

 

  iv. BWXT will provide commercially reasonable technical support to Bechtel’s
Fundraising Activities upon request. Each party will bear its own costs of
Fundraising Activities and technical support to Fundraising Activities.

 

  v. Bechtel will keep BWXT informed of the status of Fundraising Activities.
Bechtel will invite BWXT representatives to meet on a quarterly basis during the
Fundraising Period to review the Fundraising Activities.

 

b. Technical Activities. During the Fundraising Period BPC and BWXT mPower, Inc.
(“BWXmP”) may carry out, on a coordinated basis, such DC-focused design
activities and Program planning activities as they may agree upon and as will
assist in attracting funding for a restarted Program.

 

c. Operating Agreement During the Fundraising Period. The Members hereby
authorize Bechtel to carry out the Fundraising Activities and otherwise further
the objectives of this Framework Agreement during the Fundraising Period. The
Operating Agreement is hereby amended as follows during the Fundraising Period:

 

  i. Neither Member shall take any action under the Operating Agreement during
the Fundraising Period inconsistent with this Framework Agreement, nor cause or
permit GmP to do so.

 

  ii. The provisions relating to Board decision-making are suspended. Any action
to be taken or communication to be made by GmP during the Fundraising Period, by
the CEO or any other representative, will be taken or made only after approval
by both Members.

 

2



--------------------------------------------------------------------------------

  iii. The provisions of Exhibits A and B (relating to Member funding of GmP)
are suspended during the Fundraising Period.

 

3. RESTART SCENARIO

 

  a. Amended Agreements for Program Restart. If during the Fundraising Period
Bechtel determines in its sole discretion that adequate funding may be available
to restart the Program, the parties will negotiate and enter into an amended
Operating Agreement and amended related agreements and such additional
agreements as may be required to reflect the requirements of the Program and its
funding participants going forward. Such agreements will be finalized and
executed before the end of the Fundraising Period.

 

  b. BMR Contribution. Under the amended Operating Agreement, BMR will
contribute funding in the form of $60 million for BWXmP services in support of
the DC development effort, on an in-kind basis, in an amount not to exceed $12
million per year. Such services as BWXmP may perform at its risk during the
Fundraising Period, if previously accepted by BPC in writing in accordance with
Section 2.b herein, will be credited against such BMR funding obligation and
deducted from the last year of such obligation if the Program is restarted. Not
later than thirty (30) days after the Effective Date, BWXTI and BPC will agree
on the labor rates at which BWXmP’s services will be credited.

 

  c. Principles for the Amended Operating Agreement. The parties intend that the
amended Operating Agreement and amended related agreements contemplated in
subsection a. above will include terms incorporating the principles set forth in
Appendix C, subject to negotiations with new funding participants.

 

  d. Effect of Restart. When the amended Operating Agreement and other
agreements contemplated in subsection a. above are executed and become effective
the Settlement Amount (defined in Section 4 below) will not be payable, and
Bechtel will return to BWXTI the Letter of Credit (defined in Section 4 below).

 

4. SETTLEMENT SCENARIO

 

  a. Bechtel Determination Not to Restart the Program. If Bechtel determines in
its sole discretion that the Program should not be restarted, then:

 

  i. Bechtel will notify BWXTI of such determination, but Bechtel will not be
entitled to make such notification before the end of the Fundraising Period;

 

  ii. Upon Bechtel’s notification to BWXTI of such determination, BPC will be
entitled to payment of Thirty Million Dollars ($30,000,000.00) as a settlement
amount (the “Settlement Amount”) as provided in this Section;

 

3



--------------------------------------------------------------------------------

  iii. The Program will be deemed terminated by mutual Member consent, and the
Program reconstitution provisions of Section D.10 of the Operating Agreement
will not apply; and

 

  iv. The Operating Agreement and related agreements will be wound up, and no
party or its Affiliates will be restricted by obligations of exclusivity.

 

  b. Payment of the Settlement Amount. If Bechtel becomes entitled to be paid
the Settlement Amount under Section 4.a., BWXTI will pay the Settlement Amount
to BPC, without setoff or deduction, within fifteen (15) days of BPC’s demand
therefor. Upon BPC’s receipt of such payment, BPC will return to BWXTI the
original of the Letter of Credit (defined below).

 

  c. Letter of Credit. To secure payment of the Settlement Amount, BWXTI will
arrange for BNP Paribas or other BWXTI bank acceptable to BPC to issue a standby
letter of credit for BPC’s benefit in the amount of Thirty Million Dollars
($30,000,000.00) in the form attached as Appendix A (the “Letter of Credit”).

 

  i. BWXTI will have the Letter of Credit issued contemporaneously with the
execution of this Framework Agreement. This Framework Agreement will become
effective only if and when BPC receives the Letter of Credit, and the date of
such receipt by BPC will be the “Effective Date” of this Framework Agreement.

 

  ii. BPC will reimburse BWXTI for fifty percent (50%) of the cost of the Letter
of Credit as invoiced by the issuing bank.

 

  iii. The Letter of Credit will have an initial term expiring not less than
thirteen (13) months after the Effective Date.

 

  d. Draw on the Letter of Credit. In the event the condition entitling Bechtel
to be paid the Settlement Amount (Section 4.a. above) has been met, and BWXTI
has not paid BPC the Settlement Amount within fifteen (15) days of BPC’s demand
therefor (Section 4.b. above), BPC will be entitled to draw on the Letter of
Credit in an amount equal to the Settlement Amount.

 

  e. Extension of the Term of the Letter of Credit. If the parties desire to
extend the term of the Fundraising Period, agreement on such an extension will
only be effective if BPC has received an extension of the Letter of Credit for a
period of time at least equal to the extension period agreed for the Fundraising
Period.

 

  f. Protections Against Wrongful Draw. Bechtel understands and acknowledges the
sensitivity to BWXTI of the potential that BPC could draw wrongfully on the
Letter of Credit. BPC represents that it is BPC’s solemn intent not to abuse
such power. Accordingly BPC undertakes as follows:

 

4



--------------------------------------------------------------------------------

  i. BPC will only draw on the Letter of Credit, if at all, in compliance with
the provisions of this Section 4.

 

  ii. BPC will not make a draw on the Letter of Credit unless the internal
decision to make such a draw has been personally approved by the President of
BPC and concurred in by the Principal Counsel of BPC.

 

  iii. If BPC decides to draw on the Letter of Credit, BPC will communicate such
decision to the CEO or General Counsel of BWXTI not less than five (5) days in
advance of such draw.

 

  iv. The BPC officer executing the draw certificate will be at the rank of at
least Senior Vice President.

 

  g. Consequences of Wrongful Draw. In the event BPC makes a draw on the Letter
of Credit in violation of the terms of this Section 4, such draw will be
considered a wrongful draw and a material breach by Bechtel of a material
obligation under this Framework Agreement. In such case BWXTI will be entitled
to all remedies available at law. If in such event BWXTI pursues judicial
remedies and prevails against BPC in judicial proceedings, then in addition to
the damages available at law, BPC will be liable to BWXTI for (i) interest on
such amount from the date of draw to the date paid to BWXTI, calculated on a
daily basis at the rate of 18%/annum (or the maximum amount otherwise allowed by
law), and (ii) BWXTI’s reasonable legal costs and expenses incurred in
connection with such proceedings.

 

5. MISCELLANEOUS

 

  a. Defined Terms. Capitalized terms used in this Framework Agreement and not
expressly defined herein have the meanings set forth in the Operating Agreement.

 

  b. Relationship to the Operating Agreement. If any provision of this Framework
Agreement conflicts with any provision of the Operating Agreement or any related
ancillary agreement, the provision of this Framework Agreement will take
precedence as if it constituted an amendment to the Operating Agreement or such
related ancillary agreement.

 

  c. Confidentiality. Exchange of Confidential Information under and in
connection with this Framework Agreement will be governed by the provisions of
Exhibit F (Confidential Information) of the Operating Agreement.

 

5



--------------------------------------------------------------------------------

  d. Publicity. Section 13.9 (Publicity) of the Operating Agreement will apply
to the parties with respect to this Framework Agreement and actions taken and
communications made under it; provided, however, the preceding shall not
prohibit BWXTI from making such announcement, statement or other disclosure as
may be required by SEC or stock exchange rules.

 

  e. Governing Law and Dispute Resolution. Section 17.3 (Governing Law) and
Exhibit E (Dispute Resolution) of the Operating Agreement will apply to this
Framework Agreement and any disputes that may arise under or in connection with
it; provided that the provisions of Sections E.2 (Management Negotiation) and
E.3 (Mediation) shall not apply to a dispute over BPC’s right to draw on the
Letter of Credit as provided in Section 4 above.

 

  f. Limitation of Liability. Notwithstanding any other provision of this
Framework Agreement, no party or any of its Affiliates will be liable to the
Company or to any other party or any of its Affiliates for any consequential,
incidental, punitive, exemplary, or indirect damages claimed or incurred under
or in connection with this Framework Agreement, including but not limited to
lost profits, loss of revenue, loss of use, loss of goodwill, loss of
opportunity, loss of or adverse effect on or liability under a third-party
contract, loss of data, cost of capital, costs of business interruption,
governmental penalties or sanctions, claims of customers, or other similar
economic losses or damages, and each party hereby releases the other parties and
their respective Affiliates from any and all such liability. The preceding
sentence applies without regard to the cause or basis of any claim, and whether
a claim is asserted in contract, tort, negligence, misrepresentation (including
negligent misrepresentation), strict liability, statutory liability, indemnity,
or pursuant to any other theory of liability, even in the event of the fault,
negligence (in whole or in part), or strict liability of, or breach of contract
by, a Person whose liability is limited by this Section 5.f.

 

  g. Implementation. This Framework Agreement may be supplemented or implemented
as BWXTI and BPC may agree in writing.

 

  h. Release and Waiver of Claims/Disputes. On the Effective Date of this
Framework Agreement the reciprocal Releases and Waivers among the parties with
respect to all disputed issues and claims arising under the Operating Agreement
and related ancillary agreements up to the date the Bechtel parties signed the
Framework Agreement, set forth in Appendix B, will become effective.

 

6



--------------------------------------------------------------------------------

  i. Exclusive Remedy. Bechtel’s receipt of the Settlement Amount will be BWXT’s
sole liability and Bechtel’s exclusive remedy against BWXT with respect to all
issues and claims arising under the Operating Agreement and related ancillary
agreements and for any breach, non-performance or non-fulfillment by BWXT of the
terms of this Framework Agreement.

In witness whereof the parties hereby execute this Framework Agreement,
effective as of the Effective Date as defined in Section 4.c.i. above.

 

BWXT MODULAR REACTORS, LLC     BDC NEXGEN POWER LLC By:  

/s/ William A. Foxx, III

    By:  

/s/ Kevin A. Carter

Name:   William A. Fox, III     Name:   Kevin A. Carter Title:   President    
Title:   Vice President Date:   March 2, 2016     Date:   March 2, 2016 BWX
TECHNOLOGIES, INC.     BECHTEL POWER CORPORATION By:  

/s/ Peyton S. Baker

    By:  

/s/ Tyrone P. Troutman, Jr.

Name:   Peyton S. Baker     Name:   Tyrone P. Troutman, Jr. Title:   President &
Chief Executive Officer     Title:   President Date:   March 2, 2016     Date:  
March 2, 2016

 

7



--------------------------------------------------------------------------------

APPENDIX A

FORM OF LETTER OF CREDIT

[Bank Letterhead]

Irrevocable Standby Letter of Credit No.                 

Bechtel Power Corporation

12011 Sunset Hills Road, Suite 110

Reston, Virginia 20190

By order of the Applicant, BWX Technologies, Inc., we hereby open our
irrevocable Standby Letter of Credit No.                  (the “Letter of
Credit”) in your favor for a maximum aggregate amount not to exceed Thirty
Million U.S. Dollars (US$30,000,000.00) relative to that certain Framework
Agreement for Potential Restart of the mPower Development Program among you and
the Applicant (the “Agreement”).

Funds under this Letter of Credit are available to you at our counters at
[Issuing Bank to insert its office location] against your sight draft(s) drawn
on us, mentioning thereon our Letter of Credit No.                 . Each such
draft must be accompanied by this original Letter of Credit and all amendments
thereto and a certificate signed by a purported authorized officer in the form
attached hereto as Attachment A.

All fees associated with this Letter of Credit are payable by the Applicant.

This Letter of Credit shall expire upon our receipt of your signed notice to
cancel the instrument or [date not later than 13 months following the Agreement
Effective Date], whichever shall first occur.

Any references to the Agreement are for informational purposes only and the
terms and conditions of same are not incorporated nor made part of this Letter
of Credit.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600, and to the extent not inconsistent therewith, in accordance
with the laws of New York.

Address all drafts, documentation and correspondence regarding this Letter of
Credit to the attention of [Issuing Bank to insert its appropriate department]
at the above-mentioned address, mentioning specifically our Credit No.
                .

ALL DOCUMENTS MUST BE PRESENTED TO OUR OFFICE LOCATED AT BNP PARIBAS, C/O BNP
PARIBAS RCC, INC., NEWPORT TOWER, 525 WASHINGTON BOULEVARD, SUITE 188, JERSEY
CITY, NJ 07310, ATTN: TRADE FINANCE.

 

8



--------------------------------------------------------------------------------

Certain administrative services for BNP Paribas may be provided by BNP Paribas
RCC, Inc., BNP Paribas, through its Canada Branch, or any direct or indirect
majority owned subsidiary of BNP Paribas.

BNP PARIBAS

BY: BNP PARIBAS RCC, INC., AS AUTHORIZED AGENT

 

BY:                                                            
BY:                                                            
            AUTHORIZED SIGNATURE               AUTHORIZED SIGNATURE  

 

9



--------------------------------------------------------------------------------

(Appendix A, cont.)

Attachment A to Irrevocable Standby Letter of Credit #                        

Form of Draw Certificate

Reference is made to Irrevocable Standby Letter of Credit
#                         (the “Letter of Credit”) issued to Bechtel Power
Corporation (“Beneficiary”) by [name of issuing Bank] (the “Issuer”).
Capitalized terms used herein and not defined herein have the respective
meanings set forth in the Letter of Credit.

The undersigned hereby certifies to the Issuer as follows:

 

  (1) The undersigned is the [title] of Beneficiary and is duly authorized by
Beneficiary to execute and deliver this Certificate on behalf of Beneficiary.

 

  (2) Beneficiary submits this Certificate to the Issuer in connection with a
drawing by Beneficiary under the Letter of Credit in the amount of [amount of
draw in words] U.S. Dollars ($[amount of draw in numbers]) (the “Draw Amount”),
which is not in excess of the Available Amount under the Letter of Credit.

 

  (3) Beneficiary is entitled to draw the Draw Amount because the Draw Amount
equals the amount currently due and owing to Beneficiary by BWX Technologies,
Inc. (“Applicant”) under the terms of that certain Framework Agreement dated as
of [effective date of Framework Agreement] (the “Agreement”).

 

  (4) Beneficiary has met all the conditions in the Agreement, including all
notice and internal approval requirements, on (a) Beneficiary’s entitlement to
receive payment of the Draw Amount from Applicant, and (b) Beneficiary’s right
to draw the Draw Amount under the Letter of Credit.

 

  (5) Beneficiary has made demand for payment on Applicant for the Draw Amount
in accordance with the terms of the Agreement, and Applicant has not paid such
amount to Beneficiary in accordance with the terms of the Agreement as of the
date hereof.

 

By:  

 

Name:   [printed name of person signing] Title:   [title of person signing]  
Bechtel Power Corporation Date:   [date signed]

 

10



--------------------------------------------------------------------------------

APPENDIX B

RECIPROCAL RELEASES AND WAIVERS

 

1. Reference is made to the Framework Agreement for Potential Restart of the
mPower Development Program among BWXT Modular Reactors, LLC (“BMR”), BWX
Technologies, Inc. (“BWXTI”), BDC NexGen Power LLC (“BNGP”), and Bechtel Power
Corporation (“BPC”) (the “Framework Agreement”). The releases and waivers set
forth in this Appendix B to the Framework Agreement will become effective
immediately upon the Effective Date of the Framework Agreement.

 

2. Reference is also made to the following agreements:

 

  a. Limited Liability Company Agreement of Generation mPower LLC (“GmP”) dated
as of February 28, 2011, as amended, between BMR and BNGP (the “GmP Operating
Agreement”).

 

  b. Cooperation Agreement dated as of February 28, 2011 among BPC, Bechtel
Development Company, Inc., and Babcock & Wilcox Nuclear Energy, Inc. (the
“Cooperation Agreement”).

 

  c. The other agreements listed in Section E. of the Cooperation Agreement
(such agreements together with the Cooperation Agreement itself the “related
ancillary agreements”).

Capitalized terms used in this Appendix B and not expressly defined herein have
the meanings set forth in the Framework Agreement or the GmP Operating
Agreement.

 

3. Correspondence during 2015 between BMR and BNGP established three issues of
dispute under the GmP Operating Agreement relating to the interpretation of
Sections D.1, D.2, D.3, and D.4 of the GmP Operating Agreement (the “Disputes”).

 

4. BNGP hereby waives any rights it may have arising prior to the date the
Bechtel parties signed the Framework Agreement (a) to terminate the mPower
development and deployment Program under the terms of Sections D.1 or D.2 of the
GmP Operating Agreement or (b) to withdraw as a Member of GmP under the terms of
Sections D.3 or D.4 of the GmP Operating Agreement. This waiver includes but is
not limited to the rights asserted by BNGP as part of the Disputes.

 

5.

BNGP and BPC (the “Bechtel Parties”) irrevocably release, acquit, and forever
discharge BMR, BWXTI, their Affiliates, and GmP, and their respective
shareholders, members, directors, officers, employees, agents, and
representatives (the “BWXT Released Persons”) from any and all claims or
liability of any kind and nature, at law or in equity, known and unknown, that
the Bechtel Parties ever had,

 

11



--------------------------------------------------------------------------------

  now have, or may have in the future against any of the BWXT Released Persons
arising under or in any way related to the GmP Operating Agreement or related
ancillary agreements based on acts or omissions occurring prior to the date the
Bechtel Parties signed the Framework Agreement; provided, however, that nothing
in this general release shall operate to release any of the BWXT Released
Persons from its obligations under (a) the Framework Agreement, or (b) the
Professional Services Contract between GmP and BPC for the TVA Clinch River
Early Site Permit Application Project, or (c) Section 12 (Indemnification) of
the Cooperation Agreement.

 

6. BMR hereby waives any rights it may have arising prior to the date the BWXT
parties signed the Framework Agreement (a) to terminate the mPower development
and deployment Program under the terms of Sections D.1 or D.2 of the GmP
Operating Agreement or (b) to cause BNGP’s withdrawal as a Member of GmP under
the terms of Section D.5 of the GmP Operating Agreement. This waiver includes
but is not limited to the rights asserted by BMR as part of the Disputes.

 

7. BMR, BWXTI, and BWXTI on behalf of BWXT Nuclear Energy, Inc. and BWXT mPower,
Inc. (the “BWXT Parties”) irrevocably release, acquit, and forever discharge
BNGP, BPC, and their Affiliates, and their respective shareholders, members,
directors, officers, employees, agents, and representatives (the “Bechtel
Released Persons”) from any and all claims or liability of any kind and nature,
at law or in equity, known and unknown, that the BWXT Parties ever had, now
have, or may have in the future against any of the Bechtel Released Persons
arising under or in any way related to the GmP Operating Agreement or related
ancillary agreements based on acts or omissions occurring prior to the date the
BWXT Parties signed the Framework Agreement; provided, however, that nothing in
this general release shall operate to release any of the Bechtel Released
Persons from its obligations under (a) the Framework Agreement, or (b) the
Professional Services Contract between GmP and BPC for the TVA Clinch River
Early Site Permit Application Project, or (c) Section 12 (Indemnification) of
the Cooperation Agreement.

 

12